DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koide (US 20080073490).
Regarding claim 15, Koide teaches (Figs. 1-12) A photodetection sensor adapted to be disposed beneath a display unit of a photodetection apparatus, said photodetection sensor comprising at least one pixel detection region arranged in m columns.times.n rows, in which m is not less than 1 and n is not less than 1, said at least one pixel detection region including a pixel thin film ([0045] – PIN photodiode) circuit that includes at least one thin film transistor, and a photodetection film that is electrically connected to said pixel thin film circuit and that is adapted to receive an incident light and to convert the incident light into an optoelectronic signal (Fig. 1), said photodetection film being selected from a photodiode and a photodetection thin film transistor.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record does not teach at least one pixel detection region including a pixel thin film circuit that includes at least one thin film transistor, and a photodetection film that is electrically connected to said pixel thin film circuit and that is adapted to receive an incident light and to convert the incident light into an optoelectronic signal; a low refractive index adhesive disposed between said display unit and said at least one photodetection sensor, said low refractive index adhesive having a refractive index smaller than that of said at least one photodetection sensor; and a main circuit board disposed below said at least one photodetection sensor.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, prior art of record does not teach said photodiode including an n-type semiconductor layer, an intrinsic semiconductor layer disposed on said n-type semiconductor layer, and a p-type semiconductor layer disposed on said intrinsic semiconductor layer, said intrinsic semiconductor layer having a structure selected from an amorphous silicon structure, a microcrystalline silicon structure, and a non-crystalline silicon-germanium structure.
Regarding claim 21, prior art of record does not teach said photodetection thin film transistor including a gate electrode, a gate insulating layer that is surroundingly formed on said gate electrode, at least one drain terminal that is disposed on said gate insulating layer and that is spaced apart from said gate electrode, at least one source terminal that is disposed on said gate insulating layer and that is spaced apart from said gate electrode and said at least one drain terminal, and a light-absorbing semiconductor layer that is disposed on an exposed portion of said gate insulating layer exposed from said at least one drain terminal and said at least one source terminal and that extends between said at least one drain terminal and said at least one source terminal so as to serve as a leakage current channel between said at least one drain terminal and said at least one source terminal.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY KO/              Primary Examiner, Art Unit 2878                                                                                                                                                                                          





TKO